KIT DIGITAL, INC.
 
2008 INCENTIVE STOCK PLAN
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



THIS KIT DIGITAL, INC. 2008 INCENTIVE STOCK PLAN (the “Plan”) is designed to
retain directors, executives and selected employees and consultants and reward
them for making contributions to the success of the Company. These objectives
are accomplished by making long-term incentive awards under the Plan thereby
providing Participants with a proprietary interest in the growth and performance
of the Company.
 
1.           Definitions.
 
(a)           “Board” - The Board of Directors of the Company.
 
(b)           “Cause” shall, with respect to any Participant, have the meaning
specified in the Grant Agreement.  In the absence of any definition in the Grant
Agreement, “Cause” shall have the equivalent meaning or the same meaning as
“cause” or “for cause” set forth in any employment, consulting, or other
agreement for the performance of services between the Participant and the
Company or, in the absence of any such agreement or any such definition in such
agreement, such term shall mean (i) the failure by the Participant to perform,
in a reasonable manner, his or her duties as assigned by the Company, (ii) any
violation or breach by the Participant of his or her employment, consulting or
other similar agreement with the Company, if any, (iii) any violation or breach
by the Participant of any non-competition, non-solicitation, non-disclosure
and/or other similar agreement with the Company, (iv) any act by the Participant
of dishonesty or bad faith with respect to the Company, (v) use of alcohol,
drugs or other similar substances in a manner that adversely affects the
Participant’s work performance, or (vi) the commission by the Participant of any
act, misdemeanor, or crime reflecting unfavorably upon the Participant or the
Company.  The good faith determination by the Board or the Committee of whether
the Participant’s performance of services was terminated by the Company for
“Cause” shall be final and binding for all purposes hereunder.
 
(c)           “Change in Control” - Means, and shall be deemed to have occurred
upon the occurrence of, any one of the following events:
 
(i)           The acquisition in one transaction by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of shares or other securities (as defined in
Section 3(a)(10) of the Exchange Act) representing 51% or more of outstanding
Stock of the Company; provided, however, that a Change in Control as defined in
this clause (1) shall not be deemed to occur in connection with any acquisition
by the Company, an employee benefit plan of the Company or any Person who
immediately prior to the effective date of this Plan is a holder of Stock (a
“Current Stockholder”) so long as such acquisition does not result in any Person
other than the Company, such employee benefit plan or such Current Stockholder
beneficially owning shares or securities representing 51% or more of the
outstanding Stock and provided further that a Change in Control as defined in
this clause (1) shall not be deemed to occur upon the consummation of a
transaction in which KIT Capital or its affiliates shall acquire securities of
the Company; or
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           Any election has occurred of persons as directors of the Company
that causes two-thirds or more of the Board to consist of persons other than (i)
persons who were members of the Board on the effective date of this Plan and
(ii) persons who were nominated by the Board for election as members of the
Board at a time when at least two-thirds of the Board consisted of persons who
were members of the Board on the effective date of this Plan; provided, however,
that any person nominated for election by the Board when at least two-thirds of
the members of the Board are persons described in subclause (i) or (ii) and
persons who were themselves previously nominated in accordance with this clause
(2) shall, for this purpose, be deemed to have been nominated by a Board
composed of persons described in subclause (ii); or
 
(iii)           Consummation of a reorganization, merger, consolidation or
similar transaction (a “Reorganization Transaction”), in each case, unless,
immediately following such Reorganization Transaction, more than 50% of,
respectively, the outstanding shares of common stock (or similar equity
security) of the corporation or other entity resulting from or surviving such
Reorganization Transaction and the combined voting power of the securities of
such corporation or other entity entitled to vote generally in the election of
directors, is then beneficially owned, directly or indirectly, by the
individuals and entities who were the respective beneficial owners of the
outstanding Stock immediately prior to such Reorganization Transaction in
substantially the same proportions as their ownership of the outstanding Stock
immediately prior to such Reorganization Transaction; or
 
(iv)           Consummation of (i) a complete liquidation or dissolution of the
Company or (ii) the sale or other disposition of all or substantially all of the
assets of the Company to a corporation or other entity, unless, with respect to
such corporation or other entity, immediately following such sale or other
disposition more than 50% of, respectively, the outstanding shares of common
stock (or similar equity security) of such corporation or other entity and the
combined voting power of the securities of such corporation or other entity
entitled to vote generally in the election of directors, is then beneficially
owned, directly or indirectly, by the individuals and entities who were the
respective beneficial owners of the outstanding Stock immediately prior to such
sale or disposition in substantially the same proportions as their ownership of
the outstanding Stock immediately prior to such sale or disposition.
 
(d)           “Code” - The Internal Revenue Code of 1986, as amended from time
to time.
 
(e)           “Committee” - The Compensation Committee of the Company’s Board,
or such other committee of the Board that is designated by the Board to
administer the Plan, composed of not less than two members of the Board who are
(i) disinterested persons, as contemplated by Rule 16b-3 (“Rule 16b-3”)
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and (ii) “outside director” within the meaning of Section 162(m) of the
Code.  The failure of the Committee to be so comprised shall not invalidate any
Grant that otherwise satisfies the terms of the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)           “Company” - KIT digital, Inc. and its subsidiaries including
subsidiaries of subsidiaries.
 
(g)           “Covered Employee” means the Person who, as of the end of the
taxable year, either is the principal executive officer of the Company or is
serving as the acting principal executive officer of the Company, and each other
Person whose compensation is required to be disclosed in the Company’s filings
with the Securities and Exchange Commission by reason of that person being among
the three highest compensated officers of the Company as of the end of a taxable
year, or such other person as shall be considered a “covered employee” for
purposes of Section 162(m) of the Code.
 
(h)           “Exchange Act” - The Securities Exchange Act of 1934, as amended
from time to time.
 
(i)           “Fair Market Value” - The fair market value of the Company’s
issued and outstanding Stock as determined in good faith by the Board or the
Committee.
 
(j)           “Grant” - The grant of any form of Option, Stock Award,
Performance Grant or Restricted Stock Purchase Offer, whether granted singly, in
combination, or in tandem, to a Participant pursuant to such terms, conditions
and limitations as the Board or the Committee may establish in order to fulfill
the objectives of the Plan.
 
(k)           “Grant Agreement” - An agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
a Grant.
 
(l)           “Incentive Stock Option” means any Option intended to be
designated as an incentive stock option within the meaning of Section 422 of the
Code or any successor provision thereto.
 
(m)           “Option” - Either an Incentive Stock Option, in accordance with
Section 422 of Code, or a Nonstatutory Option, to purchase the Company’s Stock
that may be awarded to a Participant under the Plan. A Participant who receives
an award of an Option shall be referred to as an “Optionee.”
 
(n)           “Participant” - A director, officer, employee or consultant of the
Company to whom a Grant has been made under the Plan.
 
(o)           “Performance Grant” means any grant of Performance Shares or
Performance Units granted pursuant to Section 6(a)(iii) hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(p)           “Performance Period” means that period established by the Board or
the Committee at the time any Performance Grant is granted or at any time
thereafter during which any performance goals specified by the Committee with
respect to such Grant are to be measured.
 
(q)           “Performance Share” means any grant pursuant to Section 6(a)(iii)
hereof of a unit valued by reference to a designated number of shares of Stock,
which value may be paid to the Participant by delivery of such property as the
Board or the Committee shall determine, including cash, shares of Stock, other
property, or any combination thereof, upon achievement of such performance goals
during the Performance Period as the Board or the Committee shall establish at
the time of such grant or thereafter.
 
(r)           “Performance Unit” means any grant pursuant to Section 6(a)(iii)
hereof of a unit valued by reference to a designated amount of property
(including cash) other than shares of Stock, which value may be paid to the
Participant by delivery of such property as the Board or the Committee shall
determine, including cash, shares of Stock, other property, or any combination
thereof, upon achievement of such performance goals during the Performance
Period as the Board or the Committee shall establish at the time of such grant
or thereafter.
 
(s)           “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof, and
shall include a “group” as defined in Section 13(d) thereof.
 
(t)           “Restricted Stock Purchase Offer” - A Grant of the right to
purchase a specified number of shares of Stock pursuant to a Grant Agreement.
 
(u)           “Securities Act” - The Securities Act of 1933, as amended from
time to time.
 
(v)           “Stock” - Authorized and issued or unissued shares of common stock
of the Company.
 
(w)           “Stock Award” - A Grant made under the Plan in stock or
denominated in units of stock for which the Participant is not obligated to pay
additional consideration.
 
2.           Administration.  The Plan shall be administered by the Board,
provided however, that the Board may delegate such administration to the
Committee. Subject to the provisions of the Plan, the Board and/or the Committee
shall have authority to (a) grant, in its discretion, Incentive Stock Options in
accordance with Section 422 of the Code, or Nonstatutory Options, Stock Awards,
Performance Grants or Restricted Stock Purchase Offers; (b) determine in good
faith the Fair Market Value of the Stock covered by any Grant; (c) determine
which eligible persons shall receive Grants and the number of shares,
restrictions, terms and conditions to be included in such Grants; (d) construe
and interpret the Plan; (e) promulgate, amend and rescind rules and regulations
relating to its administration, and correct defects, omissions and
inconsistencies in the Plan or any Grant; (f) consistent with the Plan and with
the consent of the Participant, as appropriate, amend any outstanding Grant or
amend the exercise date or dates thereof; (g) determine the duration and purpose
of leaves of absence which may be granted to Participants without constituting
termination of their performance of services to the Company for the purpose of
the Plan or any Grant; and (h) make all other determinations necessary or
advisable for the Plan’s administration. The interpretation and construction by
the Board or the Committee of any provisions of the Plan,  selection of
Participants, or other determinations made by the Board or the Committee in
connection with the administration of the Plan, shall be conclusive and final.
No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant made
thereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Eligibility.
 
(a)           General: The persons who shall be eligible to receive Grants shall
be directors, officers, employees or consultants to the Company. The term
consultant shall mean any person, other than an employee, who is engaged by the
Company to render services and is compensated for such services. An Optionee may
hold more than one Option. Any issuance of a Grant to an officer or director of
the Company shall comply with the requirements of Rule 16b-3.
 
(b)           Incentive Stock Options: Incentive Stock Options may only be
issued to employees of the Company. Incentive Stock Options may be granted to
officers or directors, provided they are also employees of the Company. Payment
of a director’s fee shall not be sufficient to constitute employment by the
Company.
 
The Company shall not grant an Incentive Stock Option under the Plan to any
employee if such Grant would result in such employee holding the right to
exercise for the first time in any one calendar year, under all Incentive Stock
Options granted under the Plan or any other plan maintained by the Company, with
respect to shares of Stock having an aggregate Fair Market Value, determined as
of the date the Option is granted, in excess of $100,000. Should it be
determined that an Incentive Stock Option granted under the Plan exceeds such
maximum for any reason other than a failure in good faith to value the Stock
subject to such option, the excess portion of such option shall be considered a
Nonstatutory Option. To the extent the employee holds two (2) or more such
Options which become exercisable for the first time in the same calendar year,
the foregoing limitation on the exercisability of such Option as Incentive Stock
Options under the Federal tax laws shall be applied on the basis of the order in
which such Options are granted. If, for any reason, an entire Option does not
qualify as an Incentive Stock Option by reason of exceeding such maximum, such
Option shall be considered a Nonstatutory Option.
 
(c)           Nonstatutory Option: The provisions of the foregoing Section 3(b)
shall not apply to any Option designated as a “Nonstatutory Option” or which
sets forth the intention of the parties that the Option be a Nonstatutory
Option.
 
 
5

--------------------------------------------------------------------------------

 
 
(d)           Stock Awards and Restricted Stock Purchase Offers: The provisions
of this Section 3 shall not apply to any Stock Award, Performance Grant or
Restricted Stock Purchase Offer under the Plan.
 
4.           Stock.
 
(a)           Authorized Stock: Stock subject to Grants may be either unissued
or reacquired Stock.
 
(b)           Number of Shares: Subject to adjustment as provided in Sections
5(i) and 10 of the Plan, the total number of shares of Stock which may be
purchased or granted directly by Options, Stock Awards, Performance Grants or
Restricted Stock Purchase Offers, or purchased indirectly through exercise of
Options granted under the Plan, shall not exceed nine million five hundred
thousand (9,500,000). Notwithstanding anything in this Section 4(b) to the
contrary but subject to adjustment as provided in Sections 5(i) and 10 hereof,
the maximum aggregate number of shares of Stock that may be delivered under the
Plan as a result of the exercise of the Incentive Stock Options shall be nine
million five hundred thousand (9,500,000).
 
(c)           Availability of Shares Not Delivered under Grants and Adjustments
to Limits.
 
(i)           If any Grants are forfeited, expire or otherwise terminate without
issuance of such shares of Stock, or any Grant is settled for cash or otherwise
does not result in the issuance of all or a portion of the shares of Stock
subject to such Grant, the shares of Stock to which those Grants were subject,
shall, to the extent of such forfeiture, expiration, termination, cash
settlement or non-issuance, again be available for delivery with respect to
Grants under the Plan.
 
(ii)           In the event that any Option or other Grant granted hereunder is
exercised through the tendering of Stock (either actually or by attestation) or
by the withholding of Stock by the Company, or withholding tax liabilities
arising from such Option or other Grant are satisfied by the tendering of Stock
(either actually or by attestation) or by the withholding of Stock by the
Company, then only the number of shares of Stock issued net of the shares of
Stock tendered or withheld shall be counted for purposes of determining the
maximum number of shares of Stock available for grant under the Plan.
 
(d)           Per-Person Award Limitations.  Subject to adjustment as provided
in Sections 5(i) and 10 hereof, in any fiscal year of the Company during any
part of which the Plan is in effect, no Participant may be granted (i) Options
with respect to more than One Million (1,000,000) shares of Stock or (ii) Stock
Awards, Performance Shares and Restricted Stock Purchase Offers with respect to
more than Eight Hundred Thousand (800,000) shares of Stock.  In addition, the
maximum dollar value payable to any one Participant with respect to Performance
Units is (x) Five Million Dollars ($5,000,000) with respect to any 12 month
Performance Period (pro-rated for any Performance Period that is less than 12
months based upon the ratio of the number of days in the Performance Period as
compared to 365), and (y) with respect to any Performance Period that is more
than 12 months, Five Million Dollars ($5,000,000) multiplied by the number of
full 12 months periods that are in the Performance Period.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           Reservation of Shares: The Company shall reserve and keep
available at all times during the term of the Plan such number of shares as
shall be sufficient to satisfy the requirements of the Plan. If, after
reasonable efforts, which efforts shall not include the registration of the Plan
or Grants under the Securities Act, the Company is unable to obtain authority
from any applicable regulatory body, which authorization is deemed necessary by
legal counsel for the Company for the lawful issuance of shares hereunder, the
Company shall be relieved of any liability with respect to its failure to issue
and sell the shares for which such requisite authority was so deemed necessary
unless and until such authority is obtained.
 
(f)           Application of Funds: The proceeds received by the Company from
the sale of Stock pursuant to the exercise of Options or rights under Grant
Agreements will be used for general corporate purposes.
 
(g)           No Obligation to Exercise: The issuance of a Grant shall impose no
obligation upon the Participant to exercise any rights under such Grant.
 
5.           Terms and Conditions of Options. Options granted hereunder shall be
evidenced by Grant Agreements between the Company and the respective Optionees,
in such form and substance as the Board or the Committee shall from time to time
approve.  Grant Agreements need not be identical, and in each case may include
such provisions as the Board or the Committee may determine, but all such Grant
Agreements shall be subject to and limited by the following terms and
conditions:
 
(a)           Number of Shares: Each Option shall state the number of shares to
which it pertains.
 
(b)           Exercise Price: Each Option shall state the exercise price, which
shall be determined as follows:
 
(i)           Any Incentive Stock Option granted to a person who at the time the
Option is granted owns (or is deemed to own pursuant to Section 424(d) of the
Code) stock possessing more than ten percent (10%) of the total combined voting
power or value of all classes of stock of the Company (“Ten Percent Holder”)
shall have an exercise price of no less than 110% of the Fair Market Value of
the Stock as of the date of grant; and
 
(ii)           Incentive Stock Options granted to a person who at the time the
Option is granted is not a Ten Percent Holder and all Nonstatutory Options shall
have an exercise price per share of Stock purchasable under the Option of no
less than 100% of the Fair Market Value of the Stock as of the date of grant of
the Option.
 
 
7

--------------------------------------------------------------------------------

 
 
For the purposes of this Section 5(b), the Fair Market Value shall be as
determined by the Board or the Committee in good faith, which determination
shall be conclusive and binding; provided however, that if there is a public
market for such Stock, the Fair Market Value per share shall be the average of
the bid and asked prices (or the closing price if such Stock is listed on the
NASDAQ National Market System or Small Cap Issue Market) on the date of grant of
the Option, or if listed on a stock exchange, the closing price on such exchange
on such date of grant.
 
(c)           Medium and Time of Payment: The exercise price shall become
immediately due upon exercise of the Option and shall be paid in cash or check
made payable to the Company. Should the Company’s outstanding Stock be
registered under Section 12(g) of the Exchange Act at the time the Option is
exercised, then the exercise price may also be paid as follows:
 
(i)           in shares of Stock held by the Optionee for the requisite period
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes, or the withholding of shares of Stock otherwise deliverable pursuant
to the Grant, and valued at Fair Market Value on the exercise date, or
 
(ii)           through a special sale and remittance procedure pursuant to which
the Optionee shall concurrently provide irrevocable written instructions (a) to
a Company designated brokerage firm to effect the immediate sale of the
purchased shares and remit to the Company, out of the sale proceeds available on
the settlement date, sufficient funds to cover the aggregate exercise price
payable for the purchased shares plus the minimum amount of all applicable
Federal, state and local income and employment taxes required to be withheld by
the Company by reason of such purchase and (b) to the Company to deliver the
certificates for the purchased shares directly to such brokerage firm in order
to complete the sale transaction.
 
At the discretion of the Board or the Committee, exercisable either at the time
of Option grant or of Option exercise, the exercise price may also be paid (i)
by Optionee’s delivery of a promissory note in form and substance satisfactory
to the Company and permissible under applicable securities rules and bearing
interest at a rate determined by the Board or the Committee in its sole
discretion, but in no event less than the minimum rate of interest required to
avoid the imputation of compensation income to the Optionee under the Federal
tax laws, or (ii) in such other form of consideration permitted by the Delaware
corporations law as may be acceptable to the Board or the Committee.
 
(d)           Term and Exercise of Options: In no event shall any Option be
exercisable after the expiration of ten (10) years from the date it is granted,
and no Incentive Stock Option granted to a Ten Percent Holder shall, by its
terms, be exercisable after the expiration of five (5) years from the date of
the Option. Unless otherwise specified by the Board or the Committee in the
resolution authorizing such Option, the date of grant of an Option shall be
deemed to be the date upon which the Board or the Committee authorizes the
granting of such Option.
 
Each Option shall be exercisable to the nearest whole share, in installments or
otherwise, as the respective Grant Agreements may provide. During the lifetime
of an Optionee, the Option shall be exercisable only by the Optionee and shall
not be assignable or transferable by the Optionee, and no other person shall
acquire any rights therein. To the extent not exercised, installments (if more
than one) shall accumulate, but shall be exercisable, in whole or in part, only
during the period for exercise as stated in the Grant Agreement, whether or not
other installments are then exercisable.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Termination of Status as Employee, Consultant or Director: If
Optionee’s status as an employee, consultant or director shall terminate for any
reason other than Optionee’s disability or death, then Optionee (or if the
Optionee shall die after such termination, but prior to exercise, Optionee’s
personal representative or the person entitled to succeed to the Option) shall
have the right to exercise the portions of any Option within such period as
shall be specified in the Grant Agreement.
 
(f)           Disability of Optionee: If an Optionee is disabled (within the
meaning of Section 22(e)(3) of the Code) at the time of termination, then
Optionee shall have the right to exercise the portions of any Option within such
period as shall be specified in the Grant Agreement.
 
(g)           Death of Optionee: If an Optionee dies while employed by, engaged
as a consultant to, or serving as a Director of the Company, the portion of such
Optionee’s Option which was exercisable at the date of death may be exercised,
in whole or in part, by the estate of the decedent or by a person succeeding to
the right to exercise such Option at any time within such period as shall be
specified in the Grant Agreement. The Option may be so exercised only with
respect to installments exercisable at the time of Optionee’s death and not
previously exercised by the Optionee.
 
(h)           Nontransferability of Option: No Option shall be transferable by
the Optionee, except by will or by the laws of descent and distribution.
 
(i)           Recapitalization: Subject to any required action of shareholders,
the number of shares of Stock covered by each outstanding Option, and the
exercise price per share thereof set forth in each such Option, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Stock of the Company resulting from a stock split, stock dividend,
combination, subdivision or reclassification of shares, or the payment of a
stock dividend, or any other increase or decrease in the number of such shares
affected without receipt of consideration by the Company; provided, however, the
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration” by the Company.
 
In the event of a proposed dissolution or liquidation of the Company, a merger
or consolidation in which the Company is not the surviving entity, or a sale of
all or substantially all of the assets or capital stock of the Company
(collectively, a “Reorganization”), unless otherwise provided by the Board, any
and all outstanding Options shall terminate immediately prior to such date as is
determined by the Board, which date shall be no later than the consummation of
such Reorganization. In such event, if the entity which shall be the surviving
entity does not tender to Optionee an offer, for which it has no obligation to
do so, to substitute for any unexercised Option a stock option or capital stock
of such surviving of such surviving entity, as applicable, which on an equitable
basis shall provide the Optionee with substantially the same economic benefit as
such unexercised Option, then the Board may grant to such Optionee, in its sole
and absolute discretion and without obligation, the right for a period
commencing thirty (30) days prior to and ending immediately prior to the date
determined by the Board pursuant hereto for termination of the Option or during
the remaining term of the Option, whichever is the lesser, to exercise any
unexpired Option or Options without regard to the installment provisions of
Section 5(d) of the Plan; provided, that any such right granted shall be granted
to all Optionees not receiving an offer to receive substitute options on a
consistent basis, and provided further, that any such exercise shall be subject
to the consummation of such Reorganization.
 
 
9

--------------------------------------------------------------------------------

 
 
Subject to any required action of shareholders, if the Company shall be the
surviving entity in any merger or consolidation, each outstanding Option
thereafter shall pertain to and apply to the securities to which a holder of
shares of Stock equal to the shares subject to the Option would have been
entitled by reason of such merger or consolidation.
 
In the event of a change in the Stock of the Company as presently constituted,
which is limited to a change of all of its authorized shares without par value
into the same number of shares with a par value, the shares resulting from any
such change shall be deemed to be the Stock within the meaning of the Plan.
 
To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Board or the Committee, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided in this Sections 5(i) and in Section 10 hereof, the Optionee
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class or the payment of any stock dividend or any other increase or
decrease in the number of shares of stock of any class, and the number or price
of shares of Stock subject to any Option shall not be affected by, and no
adjustment shall be made by reason of, any dissolution, liquidation, merger,
consolidation or sale of assets or capital stock, or any issue by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class.
 
The Grant of an Option pursuant to the Plan shall not affect in any way the
right or power of the Company to make any adjustments, reclassifications,
reorganizations or changes in its capital or business structure or to merge,
consolidate, dissolve, or liquidate or to sell or transfer all or any part of
its business or assets.
 
(j)           Rights as a Shareholder: An Optionee shall have no rights as a
shareholder with respect to any shares covered by an Option until the effective
date of the issuance of the shares following exercise of such Option by
Optionee. No adjustment shall be made for dividends (ordinary or extraordinary,
whether in cash, securities or other property) or distributions or other rights
for which the record date is prior to the date such stock certificate is issued,
except as expressly provided in Sections 5(i) and 10 hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
(k)           Modification, Acceleration, Extension, and Renewal of Options:
Subject to the terms and conditions and within the limitations of the Plan, the
Board or the Committee may modify an Option, or, once an Option is exercisable,
accelerate the rate at which it may be exercised, and may extend or renew
outstanding Options granted under the Plan or accept the surrender of
outstanding Options (to the extent not theretofore exercised) and authorize the
granting of new Options in substitution for such Options, provided such action
is permissible under Section 422 of the Code (in the case of Incentive Stock
Options) and applicable state securities laws. Notwithstanding the provisions of
this Section 5(k), however, no modification of an Option shall, without the
consent of the Optionee, alter to the Optionee’s detriment or impair any rights
or obligations under any Option theretofore granted under the Plan.
 
Notwithstanding anything to the contrary contained herein, except in connection
with a corporate transaction involving the Company (including, without
limitation, any stock dividend, distribution (whether in the form of cash,
Stock, other securities or other property), stock split, extraordinary cash
dividend, recapitalization, Change in Control, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Stock
or other securities, or similar transaction(s)), the Board or the Committee may
not, without obtaining shareholder approval: (i) amend the terms of outstanding
Options to reduce the exercise price of any such outstanding Options; (ii)
cancel outstanding Options in exchange for Options with an exercise price that
is less than the exercise price of the original Options; or (iii) cancel
outstanding Options with an exercise price above the Fair Market Value per share
in exchange for cash or other securities.


(l)           Exercise Before Exercise Date: At the discretion of the Board or
the Committee, the Option may, but need not, include a provision whereby the
Optionee may elect to exercise all or any portion of the Option prior to the
stated exercise date of the Option or any installment thereof. Any shares so
purchased prior to the stated exercise date shall be subject to repurchase by
the Company upon termination of Optionee’s employment as contemplated by Section
5(n) hereof prior to the exercise date stated in the Option and such other
restrictions and conditions as the Board or the Committee may deem advisable.
 
(m)           Other Provisions: The Grant Agreements authorized under the Plan
shall contain such other provisions, including, without limitation, restrictions
upon the exercise of the Options, as the Board or the Committee shall deem
advisable. Shares shall not be issued pursuant to the exercise of an Option, if
the exercise of such Option or the issuance of shares thereunder would violate,
in the opinion of legal counsel for the Company, the provisions of any
applicable law or the rules or regulations of any applicable governmental or
administrative agency or body, such as the Code, the Securities Act, the
Exchange Act, applicable state securities laws, Delaware corporation law, and
the rules promulgated under the foregoing or the rules and regulations of any
exchange upon which the shares of the Company are listed. Without limiting the
generality of the foregoing, the exercise of each Option shall be subject to the
condition that if at any time the Company shall determine that (i) the
satisfaction of withholding tax or other similar liabilities, or (ii) the
listing, registration or qualification of any shares covered by such exercise
upon any securities exchange or under any state or federal law, or (iii) the
consent or approval of any regulatory body, or (iv) the perfection of any
exemption from any such withholding, listing, registration, qualification,
consent or approval is necessary or desirable in connection with such exercise
or the issuance of shares thereunder, then in any such event, such exercise
shall not be effective unless such withholding, listing registration,
qualification, consent, approval or exemption shall have been effected, obtained
or perfected free of any conditions not acceptable to the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
(n)           Repurchase Agreement: The Board or the Committee may, in its
discretion, require as a condition to the Grant of an Option hereunder, that an
Optionee execute an agreement with the Company, in form and substance
satisfactory to the Board or the Committee in its discretion (“Repurchase
Agreement”), restricting the Optionee’s right to transfer shares purchased under
such Option without first offering such shares to the Company or another
shareholder of the Company upon the same terms and conditions as provided
therein; and (ii) providing that upon termination of Optionee’s employment with
the Company, for any reason, the Company (or another shareholder of the Company,
as provided in the Repurchase Agreement) shall have the right at its discretion
(or the discretion of such other shareholders) to purchase and/or redeem all
such shares owned by the Optionee on the date of termination of his or her
employment at a price equal to: (A) the fair value of such shares as of such
date of termination; or (B) if such repurchase right lapses at a specified
percentage of the number of shares per year, the original purchase price of such
shares, and upon terms of payment permissible under the applicable state
securities laws; provided that in the case of Options or Stock Awards granted to
officers, directors, consultants or affiliates of the Company, such repurchase
provisions may be subject to additional or greater restrictions as determined by
the Board or the Committee.
 
6.           Stock Awards, Restricted Stock Purchase Offers and Performance
Grants.
 
(a)           Types of Grants.
 
(i)           Stock Award. All or part of any Stock Award under the Plan may be
subject to conditions established by the Board or the Committee, and set forth
in the Grant Agreement, which may include, but are not limited to, continuous
service with the Company, achievement of specific business objectives, increases
in specified indices, attaining growth rates and other comparable measurements
of Company performance. Such Grants may be based on Fair Market Value or other
specified valuation.
 
(ii)           Restricted Stock Purchase Offer. A Grant of a Restricted Stock
Purchase Offer under the Plan shall be subject to such (i) vesting contingencies
related to the Participant’s continued association with the Company for a
specified time and (ii) other specified conditions as the Board or the Committee
shall determine, in their sole discretion, consistent with the provisions of the
Plan.
 
 
12

--------------------------------------------------------------------------------

 
 
(iii)           Performance Grants.  The Board or the Committee is authorized to
grant Performance Grants to any Participant payable in cash, shares of Stock, or
other Grants, on terms and conditions established by the Board or the Committee,
subject to the provisions of Section 9 if and to the extent that the Board or
the Committee shall, in its sole discretion, determine that a Grant shall be
subject to those provisions.  The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Board or the Committee upon the grant of each Performance Grant.  Except
as provided in Section 9 or as may be provided in a Grant Agreement, Performance
Grants will be distributed only after the end of the relevant Performance
Period.  The performance goals to be achieved for each Performance Period shall
be conclusively determined by the Board or the Committee and may be based upon
the criteria set forth in Section 9(b), or in the case of a Grant that the Board
or the Committee determines shall not be subject to Section 9 hereof, any other
criteria that the Board or the Committee, in its sole discretion, shall
determine should be used for that purpose.  The amount of the Grant to be
distributed shall be conclusively determined by the Board or the
Committee.  Performance Grants may be paid in a lump sum or in installments
following the close of the Performance Period or, in accordance with procedures
established by the Board or the Committee, on a deferred basis.
 
(b)           Conditions and Restrictions. Shares of Stock which Participants
may receive as a Stock Award or Performance Grant under a Grant Agreement may
include such restrictions as the Board or the Committee, as applicable, shall
determine, including restrictions on transfer, repurchase rights, right of first
refusal, and forfeiture provisions. When the transfer of Stock is so restricted
or subject to forfeiture provisions it is referred to as “Restricted Stock”.
Further, with Board or Committee approval, Stock Awards, Performance Grants or
Restricted Stock Purchase Offers may be deferred, either in the form of
installments or a future lump sum distribution. The Board or the Committee may
permit selected Participants to elect to defer distributions of Stock Awards,
Performance Grants or Restricted Stock Purchase Offers in accordance with
procedures established by the Board or the Committee to assure that such
deferrals comply with applicable requirements of the Code including, at the
choice of Participants, the capability to make further deferrals for
distribution after retirement. Any deferred distribution, whether elected by the
Participant or specified by the Grant Agreement or by the Board or the
Committee, may require the payment be forfeited in accordance with the
provisions of Section 6(c) hereof. Dividends or dividend equivalent rights may
be extended to and made part of any Stock Award, Performance Grants or
Restricted Stock Purchase Offers denominated in Stock or units of Stock, subject
to such terms, conditions and restrictions as the Board or the Committee may
establish.
 
 
13

--------------------------------------------------------------------------------

 
 
(c)           Cancellation and Rescission of Grants. Unless the Grant Agreement
specifies otherwise, the Board or the Committee, as applicable, may cancel any
unexpired, unpaid, or deferred Grants at any time if the Participant is not in
compliance with all other applicable provisions of the Grant Agreement, the Plan
and with the following conditions:
 
(i)           A Participant shall not render services for any organization or
engage directly or indirectly in any business which, in the judgment of the
chief executive officer of the Company or other senior officer designated by the
Board or the Committee, is or becomes competitive with the Company, or which
organization or business, or the rendering of services to such organization or
business, is or becomes otherwise prejudicial to or in conflict with the
interests of the Company. For Participants whose employment has terminated, the
judgment of the chief executive officer shall be based on the Participant’s
position and responsibilities while employed by the Company, the Participant’s
post-employment responsibilities and position with the other organization or
business, the extent of past, current and potential competition or conflict
between the Company and the other organization or business, the effect on the
Company’s customers, suppliers and competitors and such other considerations as
are deemed relevant given the applicable facts and circumstances. A Participant
who has retired shall be free, however, to purchase as an investment or
otherwise, stock or other securities of such organization or business so long as
they are listed upon a recognized securities exchange or traded
over-the-counter, and such investment does not represent a substantial
investment to the Participant or a greater than ten percent (10%) equity
interest in the organization or business.
 
(ii)           A Participant shall not, without prior written authorization from
the Company, disclose to anyone outside the Company, or use in other than the
Company’s business, any confidential information or material, as defined in the
Company’s Proprietary Information and Invention Agreement or similar agreement
regarding confidential information and intellectual property, relating to the
business of the Company, acquired by the Participant either during or after
employment with the Company.
 
(iii)           A Participant shall disclose promptly and assign to the Company
all right, title and interest in any invention or idea, patentable or not, made
or conceived by the Participant during employment by the Company, relating in
any manner to the actual or anticipated business, research or development work
of the Company and shall do anything reasonably necessary to enable the Company
to secure a patent where appropriate in the United States and in foreign
countries.
 
(iv)           Upon exercise, payment or delivery pursuant to a Grant, the
Participant shall certify on a form acceptable to the Board or the Committee
that he or she is in compliance with the terms and conditions of the Plan.
Failure to comply with all of the provisions of this Section 6(c) prior to, or
during the six months after, any exercise, payment or delivery pursuant to a
Grant shall cause such exercise, payment or delivery to be rescinded. The
Company shall notify the Participant in writing of any such rescission within
two years after such exercise, payment or delivery. Within ten days after
receiving such a notice from the Company, the Participant shall pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery pursuant to a Grant. Such payment shall
be made either in cash or by returning to the Company the number of shares of
Stock that the Participant received in connection with the rescinded exercise,
payment or delivery.
 
 
14

--------------------------------------------------------------------------------

 
 
(d)           Nonassignability.
 
(i)           Except pursuant to Section 6(e)(iii) and except as set forth in
Section 6(d)(ii), no Grant or any other benefit under the Plan shall be
assignable or transferable, or payable to or exercisable by, anyone other than
the Participant to whom it was granted.
 
(ii)           Where a Participant terminates employment and retains a Grant
pursuant to Section 6(e)(ii) in order to assume a position with a governmental,
charitable or educational institution, the Board or the Committee, in its
discretion and to the extent permitted by law, may authorize a third party
(including but not limited to the trustee of a “blind” trust), acceptable to the
applicable governmental or institutional authorities, the Participant and the
Board or the Committee, to act on behalf of the Participant with regard to such
Grants.
 
(e)           Termination of Employment. If the employment or service to the
Company of a Participant terminates, other than pursuant to any of the following
provisions under this Section 6(e), all unexercised, deferred and unpaid Stock
Awards, Performance Grants or Restricted Stock Purchase Offers shall be
cancelled immediately, unless the Grant Agreement provides otherwise:
 
(i)           Retirement Under a Company Retirement Plan. When a Participant’s
employment terminates as a result of retirement in accordance with the terms of
a Company retirement plan, the Board or the Committee may permit Stock Awards,
Performance Grants or Restricted Stock Purchase Offers to continue in effect
beyond the date of retirement in accordance with the applicable Grant Agreement
and the exercisability and vesting of any such Grants may be accelerated.
 
(ii)           Rights in the Best Interests of the Company. When a Participant
resigns from the Company and, in the judgment of the Board or the Committee, the
acceleration and/or continuation of outstanding Stock Awards, Performance Grants
or Restricted Stock Purchase Offers would be in the best interests of the
Company, the Board or the Committee may (i) authorize, where appropriate, the
acceleration and/or continuation of all or any part of Grants issued prior to
such termination and (ii) permit the exercise, vesting and payment of such
Grants for such period as may be set forth in the applicable Grant Agreement,
subject to earlier cancellation pursuant to Section 10 or at such time as the
Board or the Committee shall deem the continuation of all or any part of the
Participant’s Grants are not in the Company’s best interest.
 
(iii)           Death or Disability of a Participant.
 
(1)           In the event of a Participant’s death, the Participant’s estate or
beneficiaries shall have a period specified in the Grant Agreement within which
to receive or exercise any outstanding Grant held by the Participant under such
terms as may be specified in the applicable Grant Agreement. Rights to any such
outstanding Grants shall pass by will or the laws of descent and distribution in
the following order: (a) to beneficiaries so designated by the Participant; if
none, then (b) to a legal representative of the Participant; if none, then (c)
to the persons entitled thereto as determined by a court of competent
jurisdiction. Grants so passing shall be made at such times and in such manner
as if the Participant were living.
 
 
15

--------------------------------------------------------------------------------

 
 
(2)           In the event a Participant is deemed by the Board or the Committee
to be unable to perform his or her usual duties by reason of mental disorder or
medical condition which does not result from facts which would be grounds for
termination for cause, Grants and rights to any such Grants may be paid to or
exercised by the Participant, if legally competent, or a committee or other
legally designated guardian or representative if the Participant is legally
incompetent by virtue of such disability.
 
(3)           Except as otherwise provided in Section 8(b)(ii) hereof, after the
death or disability of a Participant, the Board or the Committee may in its sole
discretion at any time (1) terminate restrictions in Grant Agreements; (2)
accelerate any or all installments and rights; and (3) instruct the Company to
pay the total of any accelerated payments in a lump sum to the Participant, the
Participant’s estate, beneficiaries or representative; notwithstanding that, in
the absence of such termination of restrictions or acceleration of payments, any
or all of the payments due under the Grant might ultimately have become payable
to other beneficiaries.
 
(4)           In the event of uncertainty as to interpretation of or
controversies concerning this Section 6, the determinations of the Board or the
Committee, as applicable, shall be binding and conclusive.
 
7.           Change in Control. Unless otherwise provided in the applicable
Grant Agreement, in the event of a Change in Control, 50% of the vesting
restrictions applicable to each Participant’s Grant(s) shall terminate fully and
the Participant shall immediately have the right to the delivery of share
certificates or exercise of Options, i.e. to the extent that a Participant’s
Option(s) are unvested, 50% of such unvested portion shall vest.  Unless
otherwise provided in the applicable Grant Agreements, this Section 7 shall not
apply with respect to Grants made on or after August 18, 2011.
 
8.           Code Section 409A.
 
(a)           The Grant Agreement for any Grant that the Board or the Committee
reasonably determines to constitute a Section 409A Plan, and the provisions of
the Plan applicable to that Grant, shall be construed in a manner consistent
with the applicable requirements of Section 409A of the Code, and the Board or
the Committee, in its sole discretion and without the consent of any
Participant, may amend any Grant Agreement (and the provisions of the Plan
applicable thereto) if and to the extent that the Board or the Committee
determines that such amendment is necessary or appropriate to comply with the
requirements of Section 409A of the Code.
 
 
16

--------------------------------------------------------------------------------

 
 
(b)           If any Grant constitutes a “nonqualified deferred compensation
plan” under Section 409A of the Code (a “Section 409A Plan”), then the Grant
shall be subject to the following additional requirements, if and to the extent
required to comply with Section 409A of the Code:
 
(i)           Payments under the Section 409A Plan may not be made earlier than
the first to occur of (u) the Participant’s “separation from service”, (v) the
date the Participant becomes “disabled”, (w) the Participant’s death, (x) a
“specified time (or pursuant to a fixed schedule)” specified in the Grant
Agreement at the date of the deferral of such compensation, (y) a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets” of the Company, or (z) the occurrence of an
“unforeseeble emergency”;
 
(ii)           The time or schedule for any payment of the deferred compensation
may not be accelerated, except to the extent provided in applicable Treasury
Regulations or other applicable guidance issued by the Internal Revenue Service;
 
(iii)           Any elections with respect to the deferral of such compensation
or the time and form of distribution of such deferred compensation shall comply
with the requirements of Section 409A(a)(4) of the Code; and
 
(iv)           In the case of any Participant who is “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death).
 
For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to the Grant.
 
(c)           Notwithstanding the foregoing, the Company does not make any
representation to any Participant or any beneficiary of a Participant that any
Grants made pursuant to this Plan are exempt from, or satisfy, the requirements
of Section 409A of the Code, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Participant or any beneficiary of a
Participant for any tax, additional tax, interest or penalties that the
Participant or any beneficiary of a Participant may incur in the event that any
provision of this Plan, or any Grant Agreement, or any amendment or modification
thereof, or any other action taken with respect thereto, is deemed to violate
any of the requirements of Section 409A of the Code.
 
9.           Code Section 162(m) Provisions.
 
(a)           Covered Employees.  Unless otherwise specified by the Committee,
the provisions of this Section 9 shall be applicable to any Performance Grant
granted to a Participant who is, or is likely to be, as of the end of the tax
year in which the Company would claim a tax deduction in connection with such
Grant, a Covered Employee.
 
 
17

--------------------------------------------------------------------------------

 
 
(b)           Performance Criteria.  If a Performance Grant is subject to this
Section 9, then the payment or distribution thereof or the lapsing of
restrictions thereon and the distribution of cash, shares of Stock or other
property pursuant thereto, as applicable, shall be contingent upon achievement
of one or more objective performance goals.  Performance goals shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.”  One or more of the following
business criteria for the Company, on a consolidated basis, or for business or
geographical units of the Company (except with respect to the total shareholder
return and earnings per share criteria), shall be used by the Committee in
establishing performance goals for such Grants: (1) earnings per share;
(2) revenues or margins; (3) cash flow; (4) operating margin; (5) return on net
assets, investment, capital, or equity; (6) economic value added; (7) direct
contribution; (8) net income; pretax earnings; earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization; earnings
after interest expense and before extraordinary or special items; operating
income or income from operations; income before interest income or expense,
unusual items and income taxes, local, state or federal and excluding budgeted
and actual bonuses which might be paid under any ongoing bonus plans of the
Company; (9) working capital; (10) management of fixed costs or variable costs;
(11) identification or consummation of investment opportunities or completion of
specified projects in accordance with corporate business plans, including
strategic mergers, acquisitions or divestitures; (12) total shareholder return;
(13) debt reduction; (14) market share; (15) entry into new markets, either
geographically or by business unit; (16) customer retention and satisfaction;
(17) strategic plan development and implementation, including turnaround plans;
and/or (18) the Fair Market Value of a share of Stock.  Any of the above goals
may be determined on an absolute or relative basis or as compared to the
performance of a published or special index deemed applicable by the Committee
including, but not limited to, the Standard & Poor’s 500 Stock Index or a group
of companies that are comparable to the Company.  In determining the achievement
of the performance goals, unless otherwise specified by the Committee at the
time the performance goals are set, the Committee shall exclude the impact of
any (i) restructurings, discontinued operations, extraordinary items (as defined
pursuant to generally accepted accounting principles), and other unusual or
non-recurring charges, (ii) event either not directly related to the operations
of the Company or not within the reasonable control of the Company’s management,
(iii) change in accounting standards required by generally accepted accounting
principles; or (iv) such other exclusions or adjustments as the Committee
specifies at the time the Grant is granted.
 
(c)           Performance Period; Timing For Establishing Performance
Goals.  Achievement of performance goals in respect of Performance Grants shall
be measured over a Performance Period, as specified by the
Committee.  Performance goals shall be established not later than 90 days after
the beginning of any Performance Period applicable to such Performance Grants,
or at such other date as may be required or permitted for “performance-based
compensation” under Section 162(m) of the Code.
 
(d)           Adjustments.  The Committee may, in its discretion, reduce the
amount of a settlement otherwise to be made in connection with Grants subject to
this Section 9, but may not exercise discretion to increase any such amount
payable to a Covered Employee in respect of a Grant subject to this Section
9.  The Committee shall determine the circumstances in which such Grants shall
be paid or forfeited in the event of termination of service by the Participant
prior to the end of a Performance Period or settlement of Grants.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           Committee Certification.  No Participant shall receive any payment
under the Plan that is subject to this Section 9 unless the Committee has
certified, by resolution or other appropriate action in writing, that the
performance criteria and any other material terms previously established by the
Committee or set forth in the Plan, have been satisfied to the extent necessary
to qualify as “performance based compensation” under Section 162(m) of the Code.
 
10.           Amendment, Modification, Suspension or Discontinuance of the Plan.
The Board or the Committee may, insofar as permitted by law, from time to time,
with respect to any shares of Stock at the time not subject to outstanding
Grants, suspend or terminate the Plan or revise or amend it in any respect
whatsoever, except that without the approval of the shareholders of the Company,
no such revision or amendment shall (i) increase the number of shares subject to
the Plan, (u) decrease the price at which Grants may be granted, (iii)
materially increase the benefits to Participants, or (iv) change the class of
persons eligible to receive Grants under the Plan; provided, however, no such
action shall materially and adversely affect the rights and obligations under
any Option, Stock Award, Performance Grant or Restricted Stock Purchase Offer
outstanding as of the date thereof without the written consent of the
Participant thereunder. No Grant may be issued while the Plan is suspended or
after it is terminated, but the rights and obligations under any Grant issued
while the Plan is in effect shall not be impaired by suspension or termination
of the Plan.
 
In the event of any change in the outstanding Stock by reason of a stock split,
stock dividend, combination or reclassification of shares, recapitalization,
merger, or similar event, the Board or the Committee shall adjust in such manner
as the Board or the Committee deems equitable (a) the number of shares of Stock
(i) reserved under the Plan, (ii) available for Incentive Stock Options and
Nonstatutory Options and (iii) covered by outstanding Stock Awards, Performance
Grants or Restricted Stock Purchase Offers; (b) the Stock prices related to
outstanding Grants; and (c) the appropriate Fair Market Value and other price
determinations for such Grants. In the event of any other change affecting the
Stock or any distribution (other than normal cash dividends) to holders of
Stock, such adjustments as may be deemed equitable by the Board or the
Committee, including adjustments to avoid fractional shares, shall be made to
give proper effect to such event. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board or the Committee shall be authorized to issue or assume
stock options, whether or not in a transaction to which Section 424(a) of the
Code applies, and other Grants by means of substitution of new Grant Agreements
for previously issued Grants or an assumption of previously issued Grants.
 
11.           Tax Withholding. The Company shall have the right to deduct
applicable taxes from any Grant payment and withhold, at the time of delivery or
exercise of Options, Stock Awards, Performance Grants or Restricted Stock
Purchase Offers or vesting of shares under such Grants, an appropriate number of
shares for payment of taxes required by law or to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for
withholding of such taxes. If Stock is used to satisfy tax withholding, such
stock shall be valued based on the Fair Market Value when the tax withholding is
required to be made.
 
 
19

--------------------------------------------------------------------------------

 
 
12.           Notice. Any written notice to the Company required by any of the
provisions of the Plan shall be addressed to the chief personnel officer or to
the chief executive officer of the Company, and shall become effective when it
is received by the office of the chief personnel officer or the chief executive
officer.
 
13.           Indemnification of Board. In addition to such other rights or
indemnifications as they may have as directors or otherwise, and to the extent
allowed by applicable law, the members of the Board and the Committee shall be
indemnified by the Company against the reasonable expenses, including attorneys’
fees, actually and necessarily incurred in connection with the defense of any
claim, action, suit or proceeding, or in connection with any appeal thereof, to
which they or any of them may be a party by reason of any action taken, or
failure to act, under or in connection with the Plan or any Grant granted
thereunder, and against all amounts paid by them in settlement thereof (provided
such settlement is approved by independent legal counsel selected by the
Company) or paid by them in satisfaction of a judgment in any such claim,
action, suit or proceeding, except in any case in relation to matters as to
which it shall be adjudged in such claim, action, suit or proceeding that such
Board or Committee member is liable for gross negligence or misconduct in the
performance of his or her duties; provided that within sixty (60) days after
institution of any such action, suit or Board or Committee proceeding the member
involved shall offer the Company, in writing, the opportunity, at its own
expense, to handle and defend the same.
 
14.           Governing Law. The Plan and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the Code or the
securities laws of the United States, shall be governed by the law of the State
of Delaware and construed accordingly.
 
15.           Non-U.S. Laws. The Board or the Committee shall have the authority
to adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Company may operate to assure the viability of the benefits from Grants
granted to Participants performing services in such countries and to meet the
objectives of the Plan.
 
16.           Effective and Termination Dates. The Plan was originally effective
on March 17, 2008, which was the date on which it was approved by the holders of
a majority of the shares of Stock then outstanding.  This amendment and
restatement of the Plan shall be effective on August 5, 2011 (the “Restatement
Effective Date”), subject to subsequent approval, within 12 months of its
adoption by the Board, by shareholders of the Company eligible to vote in the
election of directors, by a vote sufficient to meet the requirements of Sections
162(m) and 422 of the Code, Rule 16b-3 under the Exchange Act (if applicable),
applicable  requirements under the rules of any stock exchange or automated
quotation system on which the shares of Stock may be listed or quoted, and other
laws, regulations, and obligations of the Company applicable to the
Plan.  Grants may be granted subject to shareholder approval, but may not be
exercised or otherwise settled in the event the shareholder approval is not
obtained.  The Plan shall terminate at the earliest of (a) such time as no
shares of Stock remain available for issuance under the Plan, (b) termination of
this Plan by the Board, or (c) the tenth anniversary of the Restatement
Effective Date.  Grants outstanding upon termination of the Plan shall remain in
effect until they have been exercised or terminated, or have expired.
 
 
20

--------------------------------------------------------------------------------

 